DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation: “…wherein the first portion….” There is insufficient antecedent basis for this limitation in the claim as claim 2 does not recite a first portion. 
Claim 7 suffers from the same deficiencies as that of claim 6 in that the limitation: “…wherein the second portion…” attempts to further limit a feature which is not set forth in claim 2 from which claim 7 depends and therefore the limitation lacks antecedent basis. 
Claim 8 again attempts to limit the: “…first portion…and the second portion….” Which are structures not recited in claim 2 from which claim 8 depends and therefore the limitations lack antecedent basis. 
Claims 9-17 set forth first or second materials and further limit said first or second materials, however, claim 2, from which all cited claims depend, does not set forth either first or second materials and therefore the limitations are considered to lack antecedent basis in the claims. It is not obvious from the claims, as currently set forth, how the claim dependency should be corrected so as to properly limit 
Allowable Subject Matter
Claims 2, 4, 5, 18-24, 30, 31, 33, and 34 are allowed.
Claims 6-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not anticipate or render obvious, alone or in combination, the features of the independent claims. It is known from the prior art to form an ingestible capsule which is weighted so as to maintain a desired orientation after having been ingested and which is configured to release a payload portion (e.g., see Mullick et al. at Paragraph [0019] and [0031] which discloses the ejecting of a dye from the capsule for imaging purposes). However, there would be no motivation for one of ordinary skill in the art to further encapsulate the capsule as it would inhibit some of the primary functions (e.g., recording video of a patient’s digestive tract as per Paragraph [0019]) of the device of Mullick. It is noted that the term “self-righting” describes a known feature of a device which utilizes the placement of mass within an object to ensure the object maintains a desired orientation when acted upon by various forces. With respect to the independent claims which do not require ingestion of the self-righting article, it is not known or reasonably contemplated by the prior art to form an item which reacts to an applied torque of the claimed value or comprises the claimed self-righting times in various fluids which are set forth. It is known for example to use materials of different densities to move the center of mass of an object to effect the self-righting capabilities (see e.g., Rossi at Paragraph [0025]), however, the claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L ZAMORY/Examiner, Art Unit 3783